I am delighted to address the General Assembly at its seventy-second session. I convey to all warm greetings and best wishes from the President of the Republic of Kenya, His Excellency Mr. Uhuru Kenyatta, whom I have the honour to represent here today. The President is committed to the agenda of this session and its overall objectives.
I congratulate the President on his election to preside over the General Assembly at its seventy-second session. I also congratulate His Excellency Mr. António Guterres on his participation for the first time in the General Assembly as Secretary-General. I would say to him that I am encouraged by his commitment to empower the world’s women and girls, because, as he said,
“Parity at the United Nations will improve performance at the United Nations”. 
He can count on Kenya’s support for that commitment.
The world faces enormous challenges ranging from poverty, global terrorism, climate change, conflicts and inequality, to the unfolding threats to the liberal order that have governed the world in the post-war era. At stake in all those challenges is the well-being of the people, the vast majority of whom are suffering the brunt of those challenges and whose livelihoods are becoming increasingly uncertain. Describing the state of the world at the time of the Industrial Revolution, the English writer Charles Dickens said: “It was the best of times, it was the worst of times.” That is still an apt way of describing the state of the world today with all of its challenges and opportunities.
Kenya welcomes the theme of the seventy-second session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. Kenya agrees with and supports the priorities for action that the President has outlined to guide the focus on people, namely, peace and conflict prevention; migration; the Sustainable Development Goals; climate action; and human rights. Those priorities are urgent and deserve the attention not only of Governments but also of the private sector and civil society. Kenya acknowledges the importance of the Sustainable Development Goals as an appropriate response to the pressing challenges that we face today. We played a key role in the formulation of the Sustainable Development Goals as co-Chair of the Open Working Group, and we remain committed to translating that transformative agenda into tangible action for our people without leaving any one behind.
However, we recognize that achieving the Sustainable Development Goals will be as much about the effectiveness of development cooperation as it will be about the scale and form such cooperation actually takes. There is a lot of talk about partnerships today, but not enough of the practical, on-the-ground support needed to make partnerships effective in practice. As a country, we have stepped up efforts to achieve the Sustainable Development Goals. In the health sector, for example, our Government now offers free maternal health-care services across our country. We next intend to cover health-care services for women, children and adolescents. Confirming that commitment two years ago, President Kenyatta said:
“I pledge to take the needed sustainable actions to end all preventable deaths of women, children and adolescents within a generation and ensure their well-being, and we hold ourselves accountable for our collective progress towards that goal.”
Together with the United Nations family in Kenya, we have also established a Sustainable Development Goal partnership platform that seeks to accelerate the achievement of the Sustainable Development Goals in Kenya. The platform brings together the Government, development partners, the private sector, civil society and the United Nations. The platform has created diverse Sustainable Development Goal accelerator windows, of which primary health care has been the first. That partnership has resulted in a drastic reduction in maternal and child deaths. We intend to transform primary care to pave the way for universal health coverage for all of 46 million Kenyans by 2021, thereby ensuring, as we pledged, that no one is left behind.
Climate change in our region is disrupting the livelihoods of millions of people and generating conflicts over dwindling resources, especially land and water. Climate change today costs Kenya’s economy approximately 3 per cent in gross domestic product annually. Kenya has enacted legislation to implement the Paris Agreement in order to address that problem. We have committed to a 30 per cent reduction in greenhouse-gas emissions by 2030, relative to the business-as-usual scenario, and subject to the necessary financing, technology transfer and capacity-building, as agreed in Paris. The capacity of our planet to sustain life is under threat, and the need to address climate change is not a choice; it is an urgent imperative.
We commend the United Nations for the steps that have been taken to strengthen and upgrade the United Nations Environment Programme (UNEP) in accordance with the Rio +20 Declaration. We welcome the step towards universal membership and the efforts to enhance the financing and ability of UNEP to fulfil its unique coordination mandate within the United Nations system. I am happy to say that, since its establishment, the United Nations Environment Assembly has helped the world refocus on the environment. Through the work of the Assembly, which is now the de facto world parliament for the environment, decisions that contribute to the well-being of our planet are now being universally respected.
I call upon the States Members of the United Nations to strengthen UNEP so that it can effectively respond to global environmental challenges. In that regard, Kenya insists on the implementation of the decision by Heads of State, now enshrined in the Rio Declaration, to consolidate the headquarters functions of UNEP in Nairobi at its headquarters in Kenya. That matter is of grave concern and continues not to receive the attention it deserves. The importance of having UNEP in Kenya, which lies in the global South, cannot be overemphasized.
Kenya welcomes the creation of the United Nations Office of Counter-Terrorism and looks forward to robust and productive engagement with it. We expect the Office to support all other United Nations bodies in developing initiatives that are responsive to the efforts of Member States. Our priorities are targeted counter-engagement in radicalization clusters, the disengagement of defectors, strengthening intelligence and law enforcement, and deploying whole-of- Government approaches and socioeconomic tools in line with a global strategy.
My delegation supports the Secretary-General’s commitment to the reform agenda of the United Nations. The United Nations must embrace reforms in order to adjust to the global landscape of the twenty-first century and be more accommodative, more democratic and more effective in order to be fit for purpose for our modern world. Of particular concern to Africa is the fact that the Security Council continues to be dominated by a small club of countries, which totally excludes the rest of us. That exclusion continues to undermine the legitimacy and efficiency of the Security Council, while its operations, on the other hand, raise issues of accountability and transparency. Therefore, it is imperative that the United Nations embrace reforms on all of the five core areas that have been identified. We call for Africa’s representation in both the permanent and non-permanent categories of the Security Council, as stated in the African Common Position.
Early in September, we held a high-level meeting to discuss best practices in relation to implementation of the New Urban Agenda, as well as measures to enhance the effectiveness, efficiency, accountability and financial capability of the United Nations Human Settlements Programme (UN-HABITAT). At the meeting, Member States committed to engaging in the UN-HABITAT process. They called for better coordination of urban matters across the entire United Nations system and for an urban assembly to replace the 58-member Governing Council at its headquarters in Nairobi. We welcome the confidence that the membership has expressed in our country.
It is no secret that UN-HABITAT is among the least- funded agencies of the United Nations. The Assembly needs an adequate budget in order to enable it to effectively carry out its mandate. Kenya looks forward to engaging constructively in the follow-up discussions in the Second Committee during the current session of the General Assembly.
Kenya has played a prominent role in the search for peace and security in various countries, especially in Somalia and South Sudan. Thanks to our collective efforts as an international community, tremendous progress has been made in Somalia. In particular, the credible elections that took place last year and the formation of a broad-based Government marked a watershed moment that laid the foundation for a stable, democratic transition in Somalia. In order to consolidate the gains already made and prevent a relapse into conflict, we support the strengthening of the African Union Military Observer Mission in Somalia (AMISOM). We also welcome Security Council resolution 2372 (2017), which extends AMISOM with revised core tasks.
We urge the United Nations to give greater support to the Mission, particularly in terms of sustained funding, in order to enable it to deal with major security threats ahead of the envisaged troop drawdown. Furthermore, we strongly believe that support of the reconstruction process, including enabling the Government to provide basic services, will improve confidence and help prevent conflict in Somalia in the future.
Meanwhile, the humanitarian situation in South Sudan remains of concern and needs urgent attention. We urge the international community to provide much- needed resources in order to help save lives that are being ravaged by famine. It is our expectation that the Government of South Sudan will ensure the protection of civilians and humanitarian workers. We also call on the international community to support the efforts of the Intergovernmental Authority on Development revitalization process to re-energize the peace process by bringing together all parties to the conflict.
We also remain concerned about the situations in Libya, the Central African Republic, Syria and Iraq. We urge the international community to continue working diligently to ease the challenges that those sisterly nations face. In the same vein, we support the
Secretary-General’s continued efforts to find a lasting solution for the Palestinian people, based on a two- State solution.
Since the 1960s, Kenya has hosted huge numbers of refugees from neighbouring countries. We have been generous hosts, but lately the presence of refugees has brought attendant challenges. Those challenges include smuggling, banditry, human trafficking and the infiltration of refugee camps by terrorists. In the light of those challenges, the Kenyan Government, together with the Somali Federal Government and the United Nations High Commissioner for Refugees (UNHCR), and without abdicating its responsibility for refugees, signed a tripartite agreement on the voluntary repatriation of refugees in 2013. Although it has been moving slowly, the repatriation process has since been conducted in conformity with international obligations. We expect the international community to join hands with us in supporting the initiative, as it will enable refugees to rebuild their lives and regain their human dignity, away from the squalor of refugee camps.
Kenya welcomes the President’s decision to convene a high-level meeting of the General Assembly on the appraisal of the United Nations Global Plan of Action to Combat Trafficking in Persons. As a country, we enacted the Counter Trafficking in Persons Act in 2010, which domesticated the United Nations Convention against Transnational Organized Crime, including its Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children. That high-level meeting will provide a much- needed, integrated global platform to increase public awareness, share good practices and address loopholes that aid slavery and trafficking, including ensuring effective border management, capacity-building for immigration officers and the efficient monitoring of local and international employment agencies.
Kenya welcomes the historic adoption on 7 July of the Treaty on the Prohibition of Nuclear Weapons. Although nuclear-weapon States are absent, the overwhelming majority of Member States support the Treaty. That demonstrates our concerns about the danger that the use of such weapons poses to humankind, about which we were all reminded by the unfortunate nuclear detonation that took place on 3 September. The adoption of the Treaty gives us renewed hope that it is possible, if we work together, to rid the world of nuclear weapons.
Finally, Kenya is a firm believer in multilateralism. We acknowledge the remarkable role that the United Nations has played in sustaining peace in our world and in providing a global platform for cooperation and solidarity among nations. We know that the United Nations can do better. We believe that the Sustainable Development Goals and the Agenda for Sustainable Development have given the United Nations a blueprint for creating greater peace in our world and for making globalization and development fair and equitable for all. That is the future that we want for ourselves and for future generations.